Per Curiam.

An order was obtained against the judgment debtor herein in supplementary proceedings for his examination. At the time it was granted he was seized and in possession of certain real estate in this city. Upon motion, said order was vacated at Special Term because the judgment debtor; when the judgment was rendered, and the execution thereon was returned unsatisfied, and said order in' supplementary proceedings was issued; was the owner and seized in fee of real estate.
*540We think that the order appealed from must be affirmed. Globe Elec. Co. v. Sternfeld, N. Y. Law Journal, Jan. 7, 1897; Moyer v. Moyer, 7 App. Div. 528; Importers & Traders’ Nat. Bank v. Quackenbush, 143 N. Y. 567.
The order appealed from is, therefore, affirmed, with costs.
Present: Fitzsimons, Conlan and Schuchman, JJ.
Order affirmed, with costs.